Citation Nr: 0327257	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-15 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyradiculoneuropathy.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002). 

An initial review of the evidence reveals that the veteran's 
complete service medical records are not associated with the 
claims file.  There are some service medical records in the 
file apparently submitted by the veteran, but it is unclear 
as to whether these copies are the complete service medical 
records.  The RO requested the service medical records in 
April 2001, but the record does not reflect any response to 
that request.  No further attempt has been made to obtain 
these records.  

Also, the veteran's dates of service have not been verified.  
Computer generated VA information indicates that the veteran 
served on active duty from June 1976 to June 1980; however, 
in the veteran's application for VA benefits, he reported 
that he served on active duty from June 1976 to March 1982.  
Such information is necessary to determine when the one-year 
presumptive period following service began.

The veteran's representative contends that the complete 
private medical records have not been obtained and associated 
with the claims file.  The veteran submitted a letter written 
by Artemio G. Pagdan, M.D. dated in February 1976, which 
discusses treatment for headaches.  Dr. Pagdan's letter is 
addressed to another one of the veteran's physicians, Fidel 
Pinzon, M.D., and references skull x-rays, an 
Echoencephalogram, and a brain scan.  The letter also 
indicates that the veteran had been hospitalized at Chino 
General Hospital in November 1975.  However, the record does 
not contain any treatment records by these doctors or records 
of that hospitalization.  The veteran also indicated in his 
substantive appeal that he received treatment in California 
shortly following service, which was also noted in the 
December 2001 neurological evaluation report.  Such records 
may prove to be relevant and probative.  The RO, with the 
veteran's assistance, should attempt to obtain the complete 
private medical records and associate them with the claims 
folder.

Although the veteran was afforded a neurological evaluation 
in December 2001, the veteran's representative contends that 
the veteran has not been afforded a VA examination for 
compensation purposes.  The representative further argues 
that the claim should be remanded for such an examination and 
for a medical opinion as to the etiology of the current 
disability.  The Board is of the opinion that a VA 
examination and nexus opinion discussing the nature and 
etiology of the veteran's disability would be helpful.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA 
notification letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete service medical records.  The RO 
should also request verification of the 
dates and types of service performed by 
the veteran from the appropriate 
government entity.
 
2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment both before and 
following service.  Also, a specific 
request should be made for information in 
order to permit VA to obtain the records 
of Drs. Fidel Pinzon and Artemio G. 
Pagdan as well as the records of the 
veteran's hospitalization at Chino 
General Hospital in November 1975, and 
for information regarding the immediate 
post-service treatment received by the 
veteran from a health care provider in 
California.  After acquiring this 
information, the RO should obtain and 
associate these records with the claims 
file.

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his chronic inflammatory 
demyelinating polyradiculoneuropathy.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether there is a current disorder and 
if so, whether it is causally or 
etiologically related to the veteran's 
military service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  In addition to the development 
requested above, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




